DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, there is no support for the limitation “one or more waterborne acrylic polymers”. Paragraphs [0065]-[0067] and the Examples in Applicant’s Specification disclose acrylic polymers made by Neocryl. However, this does not teach or suggest the broader limitation “one or more waterborne acrylic polymers” as the structure of the Neocryl acrylic polymers are not defined. Also, the data sheets for the Neocryl acrylic polymers would not be considered as support as they are not part of Applicant’s Specification. 
Dependent claims 2-15, 17-18 and 20 do not cure the deficiencies of independent claim 1 and are rejected for the same rationale.

Regarding claim 19, there is no support for the limitation “one or more waterborne acrylic polymers”. Paragraphs [0065]-[0067] and the Examples in Applicant’s Specification disclose acrylic polymers made by Neocryl. However, this does not teach or suggest the broader limitation “one or more waterborne acrylic polymers” as the structure of the Neocryl acrylic polymers are not defined. Also, the data sheets for the Neocryl acrylic polymers would not be considered as support as they are not part of Applicant’s Specification. 

Regarding claim 21, there is no support for the limitation “one or more waterborne acrylic polymers are non-halogenic”. Paragraphs [0065]-[0067] and the Examples in Applicant’s Specification disclose acrylic polymers made by Neocryl. However, this does not teach or suggest the broader limitation “one or more waterborne acrylic polymers are non-halogenic” as the structure of the Neocryl acrylic polymers are not defined. Also, the data sheets for the Neocryl acrylic polymers would not be considered as support as they are not part of Applicant’s Specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-7, 9-14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (WO 2009/097175) in view of Touhsaent (US 2002/0146559).

Regarding claim 1, Lu discloses a multi-layer film comprising a core layer (paragraph [0050]), one or more tie layers (paragraph [0050]), one or more skin layers (paragraph [0050]), one or more outer surfaces metallized formed by deposition of a metal layer (paragraphs [0103] and [0104]) and one or more top coatings applied to an outermost surface (paragraph [0105]); wherein the core layer is isotactic polypropylene (paragraph [0069]), wherein the top coating is for printing (paragraph [0105]), wherein the top coating comprises acrylic polymers (paragraph [0105]), wherein the additives are present in one or more layers of the multi-layer film (paragraph [0091]), wherein the additives comprise anti-block agents (paragraphs [0091]) and wherein the multi-layer films are oriented in one or more directions (paragraph [0050]).
The multi-layer film being oriented in one or more directions reads on the claimed biaxially oriented film. The core layer being isotactic polypropylene reads on the claimed core layer of the base film consisting of polypropylene. The metal layer reads on the claimed metallized surface on the first side. The top coating on an outermost surface reads on the claimed print-receptive coating on the second side. The anti-block agents in one or more layers of the multi-layer film reads on the claimed biaxially oriented film having no blocking tendency.

Lu do not appear to explicitly disclose the multi-layer film comprising the print-receptive coating comprising waterborne anionic acrylic polymers.

However, Touhsaent discloses a printable plastic film (paragraph [0007]) comprising a plastic substrate (paragraph [0007]) and a printable coating composition layer disposed thereon (paragraph [0007]); wherein the printable coating composition layer comprises an anionic acrylic polymer polymerized from methyl methacrylate, alkyl methacrylates and/or alkyl acrylates with an ethylenically unsaturated acid (paragraph [0018]), wherein the anionic acrylic polymer is dispersed in water (paragraph [0078]) and wherein the anionic acrylic polymer is used with a cross-linking agent (paragraph [0027]).

It would have been obvious to one of ordinary skill in the art having the teachings of Lu and Touhsaent before him or her, to modify the multi-layer film of Lu to include the combination of the anionic acrylic polymer and cross-linking agent of Touhsaent for the acrylic polymer in the top coating of Lu because having the required anionic acrylic polymer with the cross-linking agent provides improved solvent resistance for the coating (paragraph [0027] of Touhsaent).

Given that the structure of the multi-layer film of Lu in view of Touhsaent is the same as the structure of the biaxially oriented film as claimed in claim 1, it is clear that the multi-layer film of Lu in view of Touhsaent would intrinsically have a distinctness of image decrease of ≤ 15% in a machine direction for the metallized layer when measured atop the print-receptive coating.

Regarding claim 2, Lu discloses the multi-layer film comprising additives present in one or more layers of the multi-layer film (paragraph [0091]).

Regarding claim 3, Lu discloses the multi-layer film comprising a core layer (paragraph [0050]), one or more tie layers (paragraph [0050]) and one or more skin layers (paragraph [0050]), 

Regarding claim 4, Lu discloses the multi-layer film comprising the core layer being isotactic polypropylene (paragraph [0069]).
The core layer being isotactic polypropylene reads on the claimed core layer consisting of polypropylene-based polymers.

Regarding claim 6, given that the structure of the multi-layer film of Lu in view of Touhsaent is the same as the structure of the biaxially oriented film as claimed in claim 1, it is clear that the multi-layer film of Lu in view of Touhsaent would intrinsically have a distinctness of image measurement greater in a transverse direction than in the machine direction.

Regarding claim 7, given that the structure of the multi-layer film of Lu in view of Touhsaent is the same as the structure of the biaxially oriented film as claimed in claim 1, it is clear that the multi-layer film of Lu in view of Touhsaent would intrinsically have a distinctness of image decrease of ≥ 40% in a machine direction for the metallized layer when measured atop the print-receptive coating.

Regarding claim 9, the base film being metallized prior to application of the print receptive coating is a product by process limitation.
“Even though the product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (In re Thorpe, 227 USPQ 964,966) Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).

Regarding claim 10, given that the structure of the multi-layer film of Lu in view of Touhsaent is the same as the structure of the biaxially oriented film as claimed in claim 1, it is clear that the biaxially oriented film would have no blue haze appearance.

Regarding claim 11, Lu discloses the multi-layer film comprising a primer coating applied as a top coating on one or more surfaces (paragraph [0109]).
The primer coating reads on the claimed adhesive layer on an exterior surface

Regarding claim 12, Lu discloses the multi-layer film comprising a metallized surface further coated or printed then overcoated with an over-varnish (paragraph [0104]).
The over-varnish reads on the claimed one or more coating layers on the metallized layer.

Regarding claim 13, Lu discloses the multi-layer film comprising a metallized surface further coated or printed then overcoated with an over-varnish (paragraph [0104]).
The coating in between the metallized surface and the over-varnish reads on the claimed primer layer.

Regarding claim 14, Lu discloses the multi-layer film comprising a metallized surface further coated or printed then overcoated with an over-varnish (paragraph [0104]).
The over-varnish reads on the claimed barrier layer.

Regarding claim 17, given that the structure of the multi-layer film of Lu in view of Touhsaent is the same as the structure of the biaxially oriented film as claimed in claim 1, it is clear that the print-receptive coating comprises at least 90% UV-ink adhesion subsequent to applying tape for one minute to printed ink with retreatment on the print-receptive coating.

Regarding claim 18, given that the structure of the multi-layer film of Lu in view of Touhsaent is the same as the structure of the biaxially oriented film as claimed in claim 1, it is clear that the print-receptive coating comprises at least 90% UV-ink adhesion subsequent to applying tape for one minute to printed ink without retreatment on the print-receptive coating.

Regarding claim 19, Lu discloses a multi-layer film comprising a core layer (paragraph [0050]), one or more tie layers (paragraph [0050]), one or more skin layers (paragraph [0050]), one or more outer surfaces metallized formed by deposition of a metal layer (paragraphs [0103] and [0104]) and one or more top coatings applied to an outermost surface (paragraph [0105]); wherein the core layer is isotactic polypropylene (paragraph [0069]), wherein the top coating is for printing (paragraph [0105]), wherein the top coating comprises acrylic polymers (paragraph [0105]), wherein the additives are present in one or more layers of the multi-layer film (paragraph [0091]), wherein the additives comprise anti-block agents (paragraphs [0091]) and wherein the multi-layer films are oriented in one or more directions (paragraph [0050]).
The multi-layer film being oriented in one or more directions reads on the claimed monoaxially oriented film. The core layer being isotactic polypropylene reads on the claimed core layer of the base film consisting of polypropylene. The metal layer reads on the claimed metallized surface on the first side. The top coating on an outermost surface reads on the claimed print-receptive coating on the second side. The anti-block agents in one or more layers of the multi-layer film reads on the claimed monoaxially oriented film having no blocking tendency.

Lu do not appear to explicitly disclose the multi-layer film comprising the print-receptive coating comprising waterborne anionic acrylic polymers.

However, Touhsaent discloses a printable plastic film (paragraph [0007]) comprising a plastic substrate (paragraph [0007]) and a printable coating composition layer disposed thereon (paragraph [0007]); wherein the printable coating composition layer comprises an anionic acrylic polymer polymerized from methyl methacrylate, alkyl methacrylates and/or alkyl acrylates with an ethylenically unsaturated acid (paragraph [0018]), wherein the anionic acrylic polymer is dispersed in water (paragraph [0078]) and wherein the anionic acrylic polymer is used with a cross-linking agent (paragraph [0027]).

It would have been obvious to one of ordinary skill in the art having the teachings of Lu and Touhsaent before him or her, to modify the multi-layer film of Lu to include the combination of the anionic acrylic polymer and cross-linking agent of Touhsaent for the acrylic polymer in the top coating of Lu because having the required anionic acrylic polymer with the cross-linking agent provides improved solvent resistance for the coating (paragraph [0027] of Touhsaent).

Given that the structure of the multi-layer film of Lu in view of Touhsaent is the same as the structure of the monoaxially oriented film as claimed in claim 19, it is clear that the multi-layer film of Lu in view of Touhsaent would intrinsically have a distinctness of image decrease of ≤ 15% in a machine direction or ≤ 30% in a transverse direction for the metallized layer when measured atop the print-receptive coating.

Regarding claim 20, Lu do not appear to explicitly disclose the multi-layer film comprising the print-receptive coating consisting of one or more waterborne anionic acrylic polymers with optionally one or more crosslinkers.

However, Touhsaent discloses a printable plastic film (paragraph [0007]) comprising a plastic substrate (paragraph [0007]) and a printable coating composition layer disposed thereon (paragraph [0007]); wherein the printable coating composition layer has an anionic acrylic polymer polymerized from methyl methacrylate, alkyl methacrylates and/or alkyl acrylates with an ethylenically unsaturated acid (paragraph [0018]), wherein the anionic acrylic polymer is dispersed in water (paragraph [0078]) and wherein the anionic acrylic polymer is used with a cross-linking agent (paragraph [0027]).

Regarding claim 21, Lu do not appear to explicitly disclose the multi-layer film comprising the print-receptive coating consisting of one or more waterborne anionic acrylic polymers being non-halogenic.

However, Touhsaent discloses a printable plastic film (paragraph [0007]) comprising a plastic substrate (paragraph [0007]) and a printable coating composition layer disposed thereon (paragraph [0007]); wherein the printable coating composition layer has an anionic acrylic polymer polymerized from methyl methacrylate, alkyl methacrylates and/or alkyl acrylates with an ethylenically unsaturated acid (paragraph [0018]), wherein the anionic acrylic polymer is dispersed in water (paragraph [0078]) and wherein the anionic acrylic polymer is used with a cross-linking agent (paragraph [0027]).

Claims 5 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (WO 2009/097175) in view of Touhsaent (US 2002/0146559) in further view of Urbain et al (US 2008/0070050).

Lu and Touhsaent are relied upon as described above.

Regarding claim 5, Lu and Touhsaent are do not appear to explicitly disclose the multi-layer film comprising the metallized layer comprising an optical density from 1.5 through 5.0.

However, Urbain discloses the multi-layer film comprising a metal layer having an optical density of 2.2 to 3.2 (paragraphs [0042] and [0045]).

It would have been obvious to one of ordinary skill in the art having the teachings of Lu, Touhsaent and Urbain before him or her, to modify the multi-layer film of Lu and Touhsaent to substitute the metal layer of Lu for the metal layer of Urbain because having the required metal layer would provide the desired optical appearance for the multi-layer film.

Regarding claim 15, Lu and Touhsaent are do not appear to explicitly disclose the multi-layer film comprising one or more coating layers laminated to a substrate.

However, Urbain discloses a multi-layer film comprising the outer surfaces of the multi-layer film being laminated to a substrate using an adhesive (paragraph [0067]).

It would have been obvious to one of ordinary skill in the art having the teachings of Lu, Touhsaent and Urbain before him or her, to modify the multi-layer film of Lu and Touhsaent to include the adhesive of Urbain for the multi-layer film of Lu because having the required adhesive allows for the multi-layer film to be attached to various objects or substrates.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (WO 2009/097175) in view of Touhsaent (US 2002/0146559) in further view of Johnson et al (US 2003/0026932).

Lu and Touhsaent are relied upon as described above.

Regarding claim 8, Lu and Touhsaent are do not appear to explicitly disclose the multi-layer film being transparent, translucent or both.

However, Johnson discloses a multilayer laminate comprising a base layer free of filers particles to provide a base layer that is clear and transparent.

It would have been obvious to one of ordinary skill in the art having the teachings of Lu, Touhsaent and Johnson before him or her, to modify the multi-layer film of Lu and Touhsaent to include a core layer free of fillers of Johnson for the core layer of Lu because having a core layer free of fillers provides the desired clearness and transparency of the layer.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that the previous prior art references do not disclose the print receptive coating comprising waterborne anionic acrylic polymers.

The Examiner notes that the previous prior art rejections did not disclose the print receptive coating comprising waterborne anionic acrylic polymers and therefore the previous rejections have been withdrawn.
However, a new ground of rejection is being made under 103 by Lu in view of Touhsaent for independent claims 1 and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785